Citation Nr: 9923208	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
schizophrenic reaction, undifferentiated type, currently 
evaluated as 50 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, on either a direct or secondary basis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a disability 
manifested by shortness of breath.

5.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims.

The issue of entitlement to an increased rating for 
schizophrenia is the subject of the REMAND herein.


FINDINGS OF FACT

1.  In an October 1982 rating decision, the RO denied, on the 
merits, the veteran's claim for service connection for 
hypertension, on both a direct and secondary basis.  The 
veteran was notified of this decision in October 1982 and did 
not appeal.

2.  The evidence received since October 1982 is not new and 
material.

3.  There is no medical evidence showing that the veteran has 
PTSD or a disability manifested by shortness of breath.

4.  The veteran currently has compound hyperopia and 
astigmatism with presbyopia.

5.  There is no evidence showing that the veteran incurred an 
eye injury or experienced loss of vision or any eye-related 
symptomatology during service.

6.  The veteran's claims for service connection for PTSD, a 
disability manifested by shortness of breath, and loss of 
vision are not plausible.


CONCLUSIONS OF LAW

1.  The October 1982 RO rating decision that denied the 
veteran's claim for service connection for hypertension on 
both a direct and secondary basis is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for hypertension, on 
either a direct or secondary basis, is not reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The veteran has not presented well-grounded claims for 
service connection for post-traumatic stress disorder (PTSD), 
a disability manifested by shortness of breath, and vision 
loss, and there is no statutory duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In July 1982, the veteran filed a claim for service 
connection for hypertension.  His service medical records 
showed no treatment for hypertension.  VA outpatient records 
dated in 1969 and 1970, as well as a VA examination report 
dated in July 1970, showed normal blood pressure readings.  
VA outpatient records dated in February and March 1977 showed 
elevated blood pressure readings of 130/100 and 150/110, but 
no diagnosis of hypertension.  VA records for hospitalization 
from September to October 1981 and in July 1982 showed 
diagnosis of hypertension.  An October 1982 rating decision, 
inter alia, denied direct and secondary service connection 
for hypertension.  The veteran was notified of the rating 
decision in October 1982, and he did not appeal.

In October 1996, the veteran filed claims for service 
connection for hypertension as secondary to PTSD, shortness 
of breath, and loss of vision.  In December 1996, he filed a 
claim for an increased rating for his "service connected" 
PTSD.

The veteran's VA records for treatment and hospitalization 
between 1969 and 1997 are associated with the claims file.  
Although he underwent psychiatric treatment during this time 
period, it was for his service-connected schizophrenia.  None 
of the VA treatment records showed diagnosis of PTSD.  In 
March 1991, a social worker noted that the veteran appeared 
to be suffering from mild PTSD symptoms such as flashbacks 
and disturbing dreams.  In September 1991, the veteran stated 
that he wanted to be treated for PTSD, and diagnoses included 
rule-out PTSD.  He was referred for PTSD screening.  In 
December 1991, it was noted that the veteran did not meet the 
criteria necessary for diagnosis of PTSD.  In March 1992, it 
was again noted that he did not have criteria for PTSD. 

In December 1996, the veteran underwent evaluation for 
assessment of PTSD.  He reported inservice stressors of 
driving with a load of bombs, seeing people fighting, 
involvement in a "racial incident," and being in trouble 
with his superiors.  The examiner noted that no significant 
war stressors were reported, and the veteran's apparent 
nightmares and sleep disturbance appeared to result from his 
alcohol intake and documented psychiatric condition.  The 
examiner noted that PTSD was ruled out.  The veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
35.  Thereafter, the examiner noted that the veteran's 
records were briefly reviewed.  There was no history of 
combat, a significant history of psychotic symptoms, and 
alcohol abuse that likely interfered with his psychosis.  
Diagnoses were psychosis, no evidence of PTSD, and probable 
alcohol abuse. 

With respect to the veteran's hypertension claim, his VA 
records showed routine follow-up treatment at the 
hypertension clinic from 1988 to 1992, with medication 
adjustments as needed.  In September 1996, it was noted that 
he had not been taking his blood pressure medication, and he 
had increased hypertension as a result.  He was restarted on 
medication. 

With respect to the veteran's shortness of breath claim, his 
service medical records showed no such complaints.  He was 
treated for an upper respiratory infection in February 1968.  
While hospitalized in April 1969, it was noted that he had a 
fever, runny nose, and slight cough.  The diagnosis was mild 
acute respiratory disease.  The discharge summary indicated 
that he was treated and cured of an acute upper respiratory 
infection, organism unknown.  The report of his discharge 
examination dated in May 1969 indicated that clinical 
evaluation of his lungs was normal.  Post-service VA records 
showed no complaints of or treatment for shortness of breath.  
In March 1991, he was treated for bronchitis.  A mental 
hygiene treatment plan dated in June 1993 indicated on Axis 
III rule-out pulmonary problems.  In September 1996, the 
veteran stated that he had respiratory problems as a result 
of Agent Orange exposure. 

With respect to the veteran's vision claim, his service 
medical records showed that his visual acuity was 20/20 
bilaterally upon induction into service in 1967.  In July 
1968, he complained that his eyes were bothering him.  
Examination showed tenderness over the bottom of the eyelids, 
and he was provided Neosporin.  His visual acuity was 20/15 
bilaterally.  While hospitalized in April 1969, he complained 
of blurred vision.  The report of his discharge examination 
dated in May 1969 indicated that visual acuity was 20/20 
bilaterally.  Post-service VA records showed that the veteran 
reported breaking his eyeglasses in August 1996.  Diagnoses 
were compound hyperopia and astigmatism with presbyopia. 

In April 1997, the veteran underwent a VA psychiatric 
examination; the diagnosis was schizophrenia.

In his substantive appeal, the veteran maintained that he was 
in "heavy combat" in Vietnam, and his VA records showed 
PTSD.  He stated that he was treated for hypertension during 
service and that he should be awarded service connection on a 
direct basis or as secondary to his service-connected 
schizophrenia and/or PTSD.  He stated that he had also 
experienced shortness of breath and loss of vision upon his 
discharge from service. 


II. Legal Analysis

A. Service connection for hypertension, 
on a direct and secondary basis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

In an October 1982 rating decision, the RO denied, on the 
merits, the veteran's claim for service connection for 
hypertension, on both a direct and secondary basis.  A letter 
from the RO, advising the veteran of that decision and of 
appellate rights and procedures, was issued in October 1982.  
No correspondence was received from the veteran within the 
appeal period.  The veteran did not appeal the October 1982 
decision; therefore, it is final.  38 U.S.C.A. § 7105 (West 
1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The evidence received subsequent to October 1982 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since October 1982, the 
following evidence has been received:  (1) the veteran's 
contentions; (2) VA treatment records dated from September 
1982 to January 1997; and (3) reports of VA examinations 
conducted in 1983 and 1997.  

To the extent that the veteran contends that his hypertension 
was either incurred during service or is secondary to his 
service-connected psychiatric disorder, this evidence is not 
new.  He has not submitted any new contentions regarding this 
condition; he has merely, at best, repeated his prior 
assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the October 
1982 rating decision and is not new for purposes of reopening 
a claim.

To the extent that the additional medical evidence shows 
continued treatment for hypertension, this evidence is not 
new.  The prior medical evidence showed the fact that the 
veteran had hypertension.  This evidence is therefore 
cumulative of evidence associated with the claims file at the 
time of the October 1982 rating decision and is not new for 
purposes of reopening a claim.

The rest of the evidence received since October 1982, as 
detailed above, is new in that it was not previously of 
record.  The question is whether it is material.  To be 
material, it must bear directly and substantially on the 
merits of each essential element that was a basis for the 
prior denial.  Because the veteran is seeking to establish 
service connection for hypertension, material evidence would 
be significant evidence that bore substantially and directly 
on the current existence of hypertension that either (a) is 
related to a disease or injury incurred during service, or 
(b) was caused or aggravated by his service-connected 
psychiatric disability.

The veteran has not submitted material evidence.  The 
evidence submitted since 1982 merely shows continued 
treatment for hypertension, without any medical opinions 
indicating either that this disorder was incurred during 
service or caused or aggravated by his service-connected 
schizophrenia.

The veteran's contentions that his hypertension was incurred 
during service or caused by medications for his service-
connected psychiatric disorder are neither material nor 
competent evidence.  There is no evidence that he possesses 
the requisite medical knowledge to render a probative opinion 
on a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board finds that the evidence received 
subsequent to October 1982 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for hypertension, on either a direct or secondary 
basis.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

B. Service connection for PTSD, a disability
manifested by shortness of breath, and vision loss

The laws and regulations regarding entitlement to service 
connection are discussed above and will not be repeated here.  

1. PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999), effective 
March 7, 1997); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

In this case, the veteran has failed to satisfy the first 
element of a well-grounded claim for service connection.  
There is no medical evidence showing current diagnosis of 
PTSD.  As the Court has held, there must be a clear, 
unequivocal diagnosis of PTSD for a valid service connection 
claim.  Cohen, 10 Vet. App. 128; see also 38 C.F.R. 
§ 3.304(f) (1998) (as amended, 64 Fed. Reg. 32807-32808 (June 
18, 1999).  Despite the veteran's contentions, none of his 
hospitalization or outpatient treatment records show 
diagnosis of PTSD.  In fact, several medical professionals 
have expressly concluded that the criteria for diagnosis of 
PTSD have not been met.  The only psychiatric diagnosis of 
record is the veteran's service-connected schizophrenic 
reaction. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  Therefore, since the veteran has failed to 
present competent medical evidence that this claim is 
plausible, that is, he has failed to present medical evidence 
that he currently has PTSD, this claim is not well grounded.

2. Disability manifested by shortness of breath

The veteran has also failed to satisfy the first element of a 
well-grounded claim for service connection for this 
condition.  There is no medical evidence showing current 
diagnosis of a disability manifested by shortness of breath.  
In fact, there is no medical evidence showing the presence of 
any chronic respiratory disorder.  Despite the veteran's 
recent complaints that he might have respiratory problems, no 
diagnosis has been rendered.  The only pulmonary treatment of 
record was for bronchitis in 1991.  Treatment for one 
instance of bronchitis does not lead to a conclusion that the 
veteran has a chronic respiratory disorder.  There have been 
no complaints specifically of shortness of breath.  
Regardless, such complaints are symptoms only and 
insufficient to constitute a diagnosed medical condition.

As discussed above, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
Since the veteran has failed to present competent medical 
evidence that this claim is plausible, that is, he has failed 
to present medical evidence that he currently has a 
disability manifested by shortness of breath, this claim is 
also not well grounded.

3. Vision loss

The veteran currently has compound hyperopia and astigmatism 
with presbyopia.  He does not contend, nor does the evidence 
show, that he incurred an eye injury during service.  
Moreover, there is no evidence that he had a refractive error 
or any other eye disorder resulting in loss of vision during 
service.  Upon his induction into service, his visual acuity 
was 20/20 bilaterally.  Upon discharge from service in 1954, 
examination showed visual acuity was still 20/20. 

Presbyopia and hyperopia are forms of refractive error.  See 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, para. 
11.07(b) (August 26, 1996) (hereinafter "M21-1").  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable law.  See 38 C.F.R. § 3.303(c) 
(1998).  As refractive error of the eye is not, by law, a 
disease or injury, it requires more than an increase in 
severity during service in order to warrant a grant of 
service connection.  There is a lack of entitlement under the 
law to service connection for refractive error of the eye, 
unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  

The evidence in this case does not show that any superimposed 
disease or injury that occurred during military service 
resulted in increased disability.  The veteran's service 
medical records showed no injuries to the eyes, and his 
visual acuity was the same upon discharge from service as it 
was upon induction.  Therefore, as refractive error of the 
eye may be not be considered a disease or injury according to 
VA law, and as there is no competent medical evidence of a 
superimposed disease or injury during service that resulted 
in a decrease in visual acuity, the veteran has failed to 
state a plausible claim for service connection for presbyopia 
and hyperopia.  

Service connection may not be granted for a regular 
astigmatism, since this is also of congenital or 
developmental origin, and, as discussed above, there is no 
indication in the medical evidence that the veteran incurred 
a superimposed eye injury during service that resulted in a 
decrease in visual acuity.  Service connection may be granted 
for an irregular astigmatism, which may be due to injury.  
M21-1, Part VI, para. 11.07(b)(1) (August 26, 1996).  In such 
circumstances, service connection is granted for 
uncorrectable residuals.  However, not only does the medical 
evidence fail to show that the veteran's astigmatism is 
irregular, but also he does not have any uncorrectable 
residuals.  His visual acuity is correctable.  Therefore, the 
veteran has also failed to state a plausible claim for 
service connection for astigmatism.

4. Conclusion regarding service connection claims

The veteran's contentions that he currently has PTSD, a 
disability manifested by shortness of breath, and/or loss of 
vision as a result of his military service are not competent 
evidence that he has the claimed conditions and that they are 
related to his military service.  He is certainly competent 
to state that he now experiences symptoms such as shortness 
of breath and decreased visual acuity; he is not competent to 
diagnose those symptoms as indicative of a medical disorder 
or to relate his symptoms to his military service.  He cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own unqualified opinion.  As indicated above, 
he is not competent to render opinions requiring medical 
expertise. 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
he does so, VA has no duty to assist him in developing facts 
pertinent to his claim, including providing him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1998) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication"); see also Slater v. Brown, 9 Vet. App. 240, 
243-244 (1996).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground any of these claims. 

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that these claims are plausible, 
the claims for service connection for PTSD, a disability 
manifested by shortness of breath, and vision loss must be 
denied as not well grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995) and Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There 
is no duty to assist further in the development of these 
claims, because such additional development would be futile.  
See Murphy, 1 Vet. App. 78. 


ORDER

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for hypertension, 
on either a direct or secondary basis, the claim is not 
reopened, and the appeal is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), a disability manifested by shortness of 
breath, and vision loss is denied.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim for an increased rating 
for his schizophrenia.

First, an additional psychiatric examination is needed 
because the VA examiner in 1997 did not have access to the 
veteran's medical records and/or claims file.  In this case, 
review of the past medical evidence was critical so that the 
examiner could evaluate the veteran's statements in light of 
his treatment records, which essentially showed fewer 
psychiatric complaints than those expressed by the veteran 
during the VA examination.  The examination was inadequate 
because review of the claims file was not conducted.  See 
VAOPGCPREC 20-95.

Second, prior to securing another VA examination, the RO 
should assure that the claims file is as complete as possible 
with respect to the veterans' VA mental health treatment 
records.  Since his discharge from service in 1969, he has 
regularly received psychiatric outpatient treatment at the VA 
Medical Center in Birmingham.  Although many of his VA 
records are associated with the claims file, there are large 
periods of time for which there are no treatment records in 
the claims file (i.e., with the exception of a couple of 
progress notes, there are no treatment records between 1972 
and 1981, between 1983 and 1988, between 1992 and 1995).  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, the RO should request VA medical records from the 
VA Medical Center in Birmingham for the relevant times, as 
well as treatment records from January 1997 to the present. 

Accordingly, although the Board sincerely regrets the 
additional delay, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete VA treatment 
records from the VA Medical Center in 
Birmingham, to include all mental health 
clinic notes, progress notes, group 
therapy notes, intake assessments, 
psychological tests, and discharge 
summaries (a) between 1972 and 1981, (b) 
between 1983 and 1988, (c) between 1992 
and 1995, and (d) from January 1997 to 
the present.  

2.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for an examination to fully 
evaluate the severity of his service-
connected schizophrenia.  The claims file 
and a copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate in the 
examination report that he or she 
reviewed the claims file.  

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected schizophrenia.  It is requested 
that a Global Assessment of Functioning 
(GAF) score be assigned consistent with 
the American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), including an explanation of what the 
assigned code means.

It is requested that the VA examiner 
discuss the prior medical evidence 
regarding the veteran's service-connected 
schizophrenia and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical findings 
such as GAF scores (i.e., VA examination 
report from 1997 compared to recent VA 
treatment records).  The examination 
report must include the medical rationale 
for all opinions expressed.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for an increased rating 
for schizophrenia, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information as a result of this remand.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







